287 N.J. Super. 336 (1996)
671 A.2d 146
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WALLACE BAYNES, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted January 24, 1996.
Decided February 14, 1996.
Before Judges KING and KLEINER.
John Kay, Monmouth County Prosecutor, attorney for appellant; (Mark P. Stalford, Assistant Prosecutor, and Kevin M. Clark, Assistant Prosecutor, of counsel and on the brief).
*337 James N. Butler, Jr., attorney for respondent.
PER CURIAM.
We granted the State's motion for leave to appeal from a decision of the trial court admitting defendant Wallace Baynes into the Monmouth County Pre-trial Intervention Program over the objection of the prosecutor. Defendant had been indicted by the grand jury and charged with possession of a controlled dangerous substance, heroin, contrary to N.J.S.A. 2C:35-10a(1) (count one), and possession of a controlled dangerous substance within 1,000 feet of a school, contrary to N.J.S.A. 2C:35-10a(1). Although the Pre-trial coordinator recommended defendant's admission, the prosecutor filed an objection. Judge Locascio articulated his reasons in a written opinion, which we approve for publication on this date. State v. Wallace Baynes, 287 N.J. Super. 467, 671 A.2d 211 (Law Div. 1996).
We conclude that the State's objection to defendant's admission into pre-trial intervention was in this case an arbitrary exercise of prosecutorial authority. Judge Locascio's decision is consistent with our recent decision in State v. Fitzsimmons, 286 N.J. Super. 141, 668 A.2d 453 (1996).
We affirm.